RESOLUCIÓN
El Código Político de Puerto Rico de 1902, en su Art. 387, así como la Ley Núm. 3 de 27 de marzo de 1931, res-pectivamente, disponen que los días primero y seis de enero de cada año serán días de fiesta oficiales. 1 L.P.R.A. secs. 71 y 74, respectivamente. Asimismo, la Gobernadora del Estado Libre Asociado de Puerto Rico, Hon. Sila María Calderón, en virtud de las facultades que le han sido con-feridas por el precitado Art. 387 del Código Político, conce-dió libres con cargo a vacaciones los días 2 al 5 de enero de 2004 a todos los empleados del servicio público. Por consi-guiente, éstos serán considerados como si fueran días feriados.
A tales efectos y en virtud de nuestra facultad para re-glamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos judiciales, se aplicará lo dis-puesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73). En consecuencia, cualquier término que venza o expire durante los días 1 al 6 de enero de 2004, se extenderá hasta el próximo día laborable, esto es, hasta el miércoles 7 de enero de 2004.

*818
Esta resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo